PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gjerpe et al.
Application No. 15/539,851
Filed: 26 Jun 2017
For: POWER DISTRIBUTION ON A VESSEL
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in reference to the petition filed August 17, 2021, to withdraw holding of abandonment.

The petition is GRANTED.

A Notice of Abandonment was mailed August 16, 2021, stating that the application was abandoned because of the dismissal of the appeal in an application having no allowed claims. 

Petitioner asserts that applicant has 63 days from the date the Patent Trial and Appeal Board Decision (“Board Decision”) was rendered to file to request rehearing, reopen prosecution by filing a request for continued examination (RCE) under 37 CFR 1.114, appeal to the United States Court of Appeals for the Federal Circuit under 35 U.S.C. 141, or commence a civil action in Federal District Court under 35 U.S.C. 145.  

A review of the Official file reveals that on August 12, 2021, the Board Decision was rendered. On October 3, 2021, an RCE, the RCE fee, and a submission under 37 CFR 1.114 were filed.

In view of MPEP 706.07(h)(XI)(A), the RCE was timely filed within two months of the date the Board Decision was mailed. Further, in view of MPEP 1214.07, prosecution may be reopened after a Board Decision upon the filing of an RCE under 37 CFR 1.114 with an amendment. 

As such, the showing of record is that a timely and proper reply to the Board Decision mailed August 12, 2021, was filed October 3, 2021.
 
Therefore, there is no abandonment in fact. 

The holding of abandonment is withdrawn.  The Notice of Abandonment is vacated.

The application is referred to Technology Center Art Unit 2836 for further processing. 



/DOUGLAS I WOOD/Attorney Advisor, OPET